An opinion was formerly filed April 12, affirming the judgment on the authority of Grello v. State,194 South. Rep. 638. In this affirmance all members of the Court who participated agreed.
It was then discovered that through inadvertence the request for oral argument was overlooked and a rehearing was granted, as it should have been in the circumstances, so that attorneys for plaintiff in error could argue the case before this Court.
After argument we decide that we should adhere to the original opinion despite the insistence of counsel for plaintiff in error that there was duplicity in the information.
In the first place a motion to quash was filed in the trial court attacking the four counts of the information on the grounds that there was failure to charge an offense; that they consisted "merely of conclusions of the pleader" with no facts given showing a violation of law; and that the allegations were "so vague, indefinite and uncertain that a conviction or acquittal of this defendant would not protect him on future prosecutions for the same offense." Then followed under the title "Additional grounds as to the second and fourth counts:" "1st. Said counts are duplicitous in that they charge two offenses which are felonies in one and the same court."
Clearly the defect of duplicity was ascribed to only the second and fourth counts. The plaintiff in error was found *Page 599 
guilty as charged in the first and third counts of the information which completely eliminated any consideration by this or any other Court of the second and fourth counts.
In the statement of facts at the beginning of the brief filed in behalf of plaintiff in error reference was made to the first and third counts, then this language appears: "These are the only counts we are concerned with, because the defendant was acquitted upon the second and fourth counts, which charged the conduct and operation of a lottery."
Thus our view is that the plaintiff in error should not prevail on this point and in reaching such a conclusion we are not forgetful of the fact that at the time of argument and after the first opinion was lodged with the clerk, the attorney for plaintiff in error filed here what is termed "Additional Question" and thereby injected into the case for the first time the matter of "irreconcilable and contradictory felonies." In our opinion it was then too late to raise the question which the trial court did not have before it.
Parenthetically the sole question presented here before the filing of the first opinion was: "Does an information charging possession of 'duplicate' lottery tickets charge an offense against the laws of the State of Florida?"
Our final reason for inability to conclude that the judgment should be reversed is that no duplicity is present anyway as, it seems to us is readily determinable from the decisions of this Court for " 'when a statute makes either of two or more distinct acts, connected with the same general offense and subject to the same punishment, indictable as distinct crimes, they may, when committed by the same person at the same time, be coupled in one count and constitute but one offense.'" Irvin v. State, 52 Fla. 51, *Page 600 41 South. Rep. 785, 10 Ann. Cas. 1003, quoting from Bradley v. State, 20 Fla. 738. That is not duplicity.
The judgment of the lower court should be and it is —
Affirmed.
TERRELL, C. J., WHITFIELD and CHAPMAN, J. J., concur.
BROWN and BUFORD, J. J., dissent.